               Case 5:17-cv-00551-LHK Document 285-4 Filed 10/18/18 Page 1 of 1




                                 Introducing FaceTime video calling. Smile.




                © 2010 Apple Inc. All rights reserved. 1-800-MY-APPLE or www.apple.com. Wireless service plan required. FaceTime requires iPhone 4 and Wi-Fi.




CONFIDENTIAL                                                                                                                                                    APL-GRACE_00000941
